Exhibit 10.2 ASSIGNMENT AND ASSUMPTION AGREEMENT THIS ASSIGNMENT AND ASSUMPTION AGREEMENT is made this 28th day of July, 2008 by and between IMPLANTABLE VISION, INC., a Utah corporation (hereinafter referred to as “ASSIGNOR”), and BT ACQUISITIONS, INC., a Colorado corporation (hereinafter referred to as “ASSIGNEE”). WITNESSETH A.ASSIGNOR owns all of the issued and outstanding shares of the capital stock of ASSIGNEE, and it wishes, in connection with the sale of such shares of ASSIGNEE to certain directors and executive officers of ASSIGNOR, and their affiliates (collectively, the “Buyer Group”), to assign certain of its rights and liabilities to ASSIGNEE. NOW, THEREFORE, IN CONSIDERATION of the mutual promises contained herein and in the Stock Purchase Agreement between ASSIGNOR and the Buyer Group, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties, ASSIGNOR and ASSIGNEE hereby agree as follows: 1.1ASSIGNMENT.ASSIGNOR hereby bargains, sells, grants, assigns, transfers, conveys and delivers unto ASSIGNEE, its successors and assigns all of ASSIGNOR’S right, title and interest in and to all of the assets related to or useful in connection with ASSIGNOR’S implantable lens business, including, without limitation, those assets listed on Schedule A attached hereto (collectively, the “Assigned Assets”), to the extent, with respect to contracts included in the Assigned Assets, that such contracts are assignable for all the rest of the respective terms thereof (and any renewals, extensions and other options therein contained), subject to the covenants, conditions and provisions therein contained and provided that such assignment shall only be effective upon receipt of any third party consent required by any such contract. 1.2FURTHER ACTS.From time to time after the date hereof, without further consideration, ASSIGNOR shall execute and deliver such other instruments of assignment, transfer and conveyance and shall take such other action as ASSIGNEE may reasonably request to more effectively assign, transfer and convey to ASSIGNEE, all of ASSIGNOR's right, title and interest in and to any of the Assigned Assets being assigned, transferred and conveyed to it hereunder, or to enable it to exercise and enjoy all rights and benefits of ASSIGNOR with respect thereto. 1.3OBLIGATIONS ASSUMED BY ASSIGNEE.ASSIGNEEhereby assumes and agrees to perform, pay, honor and discharge when due all of the disclosed and undisclosed liabilities of ASSIGNOR related to or useful in connection with
